        Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


JENNIFER A. HADSALL, Regional Director
of Region 18 of the National Labor Relations Board,
for and on behalf of the NATIONAL LABOR
RELATIONS BOARD,

       Petitioner,

v.                                                            Case No. 3:21-cv-00009-JDP

ADT, LLC,

       Respondent.


           RESPONDENT’S MEMORANDUM OF LAW IN OPPOSITION TO
         PRELIMINARY INJUNCTION UNDER SECTION 10(j) OF THE NLRA



       Respondent ADT, LLC (“ADT” or “the Company”), by its attorneys OGLETREE,

DEAKINS, NASH, SMOAK & STEWART, P.C., respectfully asserts that injunctive relief should

be denied in this matter. As fully discussed below, the Petitioner has failed to carry its burdens of

proof of likelihood of success on the merits that traditional remedies will not suffice, that public

harm will result absent an injunction, that irreparable harm will occur absent the injunction, and

that the harm to be prevented outweighs any irreparable harm to ADT resulting from the granting

of an injunction.

       Therefore, injunctive relief should be denied and this matter dismissed with prejudice.




                                                 1
        Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 2 of 23




                                          PERTINENT FACTS

I.      The Union’s Certification and Subsequent Bargaining History.

        In 1994, International Brotherhood of Teamsters, Local 364 (“the Union”) won a

representation election involving Company employees working out of a Rockford, Illinois office.

(GCX 2).1 The Board certified the Union as the exclusive bargaining representative for the

following unit:

        All full-time and regular part-time installers, technicians and service personnel
        employed by the Employer at its 510 LaFayette Avenue, Rockford, Illinois
        facility; but excluding all other office clerical employees, professional employees,
        guards and supervisors as defined by the Act, and all other employees.

(emphasis added). The Union’s certification as representative, therefore, is expressly and explicitly

linked to the presence of a physical facility in Rockford, Illinois.

        Subsequently, the Company and the Union agreed to a series of successive collective

bargaining agreements. (GCX 3-10). The most recent and final collective bargaining agreement

was effective by its terms from September 1, 2017 through August 31, 2020. (GCX 3). This

agreement and each of its predecessors includes a “recognition clause” reflecting the original

certification. (GCX 3) (“The Employer hereby recognizes the Union as the exclusive collective

bargaining representative . . . for whom the Union was certified by the National Labor Relations

Board on October 24, 1994 in Case # 33-RC-3943.”). All relevant “bargaining history” ties

directly back to the original certification and its focus on the Rockford facility. (GCX 3-10).

        Significantly, and despite many cycles of negotiations, the parties never opted to define the

bargaining unit in any terms other than those employed at the Rockford facility. (See, e.g., GCX

3). The contractual relationship is utterly devoid of any bargaining unit definition related to



1
 General Counsel exhibits will be identified as “(GCX __)”, the Company’s exhibits will be identified as “(RX_)”
and citations to the unfair labor practice hearing transcript will be identified as “(Tr. __).”

                                                       2
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 3 of 23




“geographic area” or “exclusive work jurisdiction.” (GCX 3-10). The contract history likewise

never defines the bargaining unit in terms of specialized work performed or any other criteria

beyond the physical Rockford office. (GCX 3-10).

       In this proceeding, the Regional Director asks the Court to refashion the

certification/contract history from “whole cloth” and with total disregard for bargaining history.

(Petitioner’s (Proposed) Findings of Fact and Conclusions of Law (Dkt. 3), p. 4, item 1(g)).

II.    Servicing of Northern Illinois Following the Certification.

       Due to this bargaining history, the “Rockford unit” was not the only employee group

working in the “Rockford area” over multiple decades. (Tr. 72-3). The Rockford group, likewise,

has never been limited or confined to work in the Rockford area, the State of Illinois or any other

region. Multiple witnesses consistently confirmed these inescapable facts.

       Union Assistant Business Manager Larry Rowlett (“Rowlett”) explained, “The way ADT

works, there is times where, you know, the Chicago office might come to the Rockford jurisdiction

on occasion. Our Rockford group might go into Madison area and do the same for the Madison

ADT unit.” (Tr. 72-3) (emphasis added). Former Rockford technician Danny Sissum (“Sissum”)

acknowledged he “might get sent to Iowa” and “might get sent to Beloit, Wisconsin.” (Tr. 120)

(emphasis added). Former Rockford technician David Anderson (“Anderson”) described working

“wherever I was required” including multiple sites in Wisconsin such as “Janesville, Madison,

Fond du Lac, Fort Atkinson.” (Tr. 242)(emphasis added). Anderson further testified:

       Q.      And at that time [when both Rockford and Madison offices were open] there were
               no defined territorial boundaries, were there?

       A.      There are—no.

       Q.      And there are still no territorial boundaries today, are there?

       A.      No. There are no lines.


                                                 3
         Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 4 of 23




         Q.       You could end up in Wisconsin some days, right?

         A.       Yes.

         Q.       And the Madison folks could end up – the former Madison folks could end up in
                  Illinois?

         A.       If certified [licensed],2 yes.

(Tr. 301)(emphasis added). Company witness James Nixdorf likewise confirmed the absence of

jurisdictional or geographic boundaries as well as the substantial overlap between multiple

employee groups (Rockford, Madison, Chicago, etc.). (Tr. 422-4).

III.     Pre-Merger Operations.

         For many years leading up to the pertinent events, the Company maintained two (2)

separate brick-and-mortar operations in Rockford, Illinois and Madison, Wisconsin. (Tr. 114).

Each facility contained its own accommodations for service and support personnel. (Tr. 183).

Rockford housed its own, separate parts storage and clerical/support staff offices. (Tr. 183). The

Madison facility, likewise, contained its own parts and office spaces. (Tr. 183). While the Union

represented employees at the Rockford location, the Madison Facility was non-union. (Tr. 393-5).

IV.      The Union’s Normal Operations.

         By its own admission, the Union’s normal “coverage area” does not extend into Wisconsin.

(Tr. 39). Instead, the Union services nine (9) northwest Illinois counties (including Winnebago,

Stephenson, Jo Daviess, Carroll, Lee, Whiteside and DeKalb). (Tr. 39). Janesville, Wisconsin,

therefore, stands “out of [the union’s] area” of standard operations. (Tr. 56).




2
 The state of Illinois requires a certification for technicians to operate in the state. Former Madison Facility employees
had such certifications so that they could operate beyond the scope of Wisconsin.

                                                            4
        Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 5 of 23




V.     The Company Relocates/Consolidates for Lawful, Legitimate Business Reasons.

       In February 2019, the Company’s real estate department examined the potential

consolidation of the Rockford and Madison locations into a new facility located in Janesville,

Wisconsin. (RX 5). Janesville represents the “half way point” between the two legacy Company

offices. (RX 5). In addition to substantial savings and efficiency gains, the new Janesville office

allowed the Company to “easily be able to service all zip codes from a central location.” (RX 5, p.

1; Tr. 408).

       The Company announced the move in a May 22, 2019, communication to all Rockford and

Madison personnel (both technicians and sales/support staff). (GCX 11). On July 23, 2019, the

Company sent a second memorandum to all Rockford and Madison personnel regarding the

impending Janesville relocation/consolidation. (RX 3).

       There is no claim (or even suggestion) that the Janesville consolidation was unlawful or

otherwise improper. There is no claim (or even suggestion) that the move had anything to do with

the Union, unions generally or any considerations other than legitimate business efficiencies.

       Significantly, the Union never demanded or requested “effects bargaining” over the closure

of Rockford or the move to Janesville. (Tr. 71-2; 413-5). Had the Union done so, the Company

stood ready and willing to fulfill any and all bargaining obligations. (Tr. 413-5; 417).

VI.    The Rockford Facility Closes and Employees Move to Janesville.

       The Janesville operation did not become fully-operational or fully-staffed overnight.

Rather, the move to Janesville involved a transition period.

       In approximately September 2019, the Rockford facility permanently closed and its

personnel relocated to a temporary Janesville location. (Tr. 75). Five (5) Rockford technicians and




                                                 5
          Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 6 of 23




certain support staff worked out of the temporary facility until approximately the start of 2020.

(Tr. 101). The Madison office remained operational during this period.

          At the beginning of 2020, the permanent Janesville location opened and those relocating

from Madison (both service technicians and support personnel) joined those who had been working

from the temporary space. (Tr. 103).

VII.      The Rockford and Madison Groups Fully Integrate into Janesville.

          Once the permanent Janesville facility opened, the former Rockford and Madison service

technicians worked from the same location, performed the same work, engaged with the same

support team, and answered to an identical supervisory chain-of-command. (Tr. 73-4, 81, 117,

123, 192-3, 201). Not surprisingly, the new Janesville facility became the hub (pre-pandemic) for

any employee workplace discussions regarding discipline, pay disputes or operations. (Tr. 202,

290-1).

          Despite the government’s substantial efforts to obfuscate the facts, the former Rockford

witnesses admitted that they saw and interacted with the former Madison group “more regularly”

and at an “increased” level once both groups arrived in Janesville. (Tr. 140, 307). The two

formerly separate groups performed identical work, drove the same trucks, used the same

tools/equipment and reported to the same managers. (Tr. 307). They held themselves out to the

public with the same uniforms as a single unit. (Tr. 311). And, of course, they continued to work

without regard to any artificial or imagined geographic boundary or jurisdiction. (Tr. 307).

          The “face-to-face” interaction between the Madison and Rockford groups also spiked once

the Janesville facility opened. The technicians attended the same “welcome breakfast” with other

support personnel in early 2020. (Tr. 143-4). The two formerly separate groups attended “live”

training sessions together, in the same room. (Tr. 143-4). All former Madison and Rockford



                                                 6
        Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 7 of 23




employees physically attended new product sessions together in Janesville. (Tr. 144). In short, all

operational and social gatherings of any sort (for both technicians and support staff) became fully

integrated upon Janesville’s opening. (Tr. 199).

       On this point, the government disingenuously argues that the former Rockford and

Madison groups only “had about two in-person training sessions at the new facility.” (Petitioner’s

Memorandum of Law in Support of its Petition for Preliminary Injunction Under Section 10(j) of

the Act (Dkt. 14), p. 12) . As an evidentiary matter, this assertion fails on the record. As a practical

matter, the government’s argument attempts to use the Covid-19 pandemic to detract from the

clear integration of the Rockford and Madison groups. The government’s own witnesses confirmed

that the increased “face-to-face” interactions between the two (2) groups stalled solely because the

Janesville facility “has pretty much been closed since the virus began.” (Tr. 145). Even after the

pandemic began, however, all Janesville service technicians (both former Rockford and Madison)

operated as a single integrated group performing identical functions. Upon the “shift to virtual,”

both groups continued to attend the same meetings as one entity. (Tr. 304). But for the virus, the

government’s “Rockford” witnesses would expect workplace matters to be discussed in Janesville

and further admitted that the “ex-Madison technicians” share the same expectation. (Tr. 309).

VIII. The Union Seeks to Represent All Janesville Technicians.

       On May 8, 2020, the Union filed a representation petition with Region 18 of the NLRB.

(GCX 12). The petition sought a “wall-to-wall” Janesville unit including all “service technicians,

lead install technicians, lead service technicians, service technician trainees [and] install technician

trainees” working out of Janesville. (GCX 12). The total “number of employees” sought by the

Union amounted to eleven (11), only five (5) of whom formerly worked from Rockford. (GCX




                                                   7
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 8 of 23




12). The petition signed by the Union notes: “Willful false statements on this petition can by

punished by fine and imprisonment.” (GCX 12).

       When a union files a petition, the NLRB requires employers to post a “Notice to

Employees” alerting the employees to the filing. For this reason (among others), it was no secret

to the employees that the Union was making a claim to “all Janesville technicians.” (Tr. 198, 443).

       Leading up to the petition, the Union conducted an investigation into its level of support in

Janesville. (Tr. 312). This effort included individual meetings with at least some portion of the

Janesville workforce. (Tr. 312).

       Bradley Williams (“Williams”), the Union’s organizer, agreed that “Generally, where

employees perform the same work, in the same place, that typically constitute[s] an appropriate

bargaining unit.” (Tr. 392). When the Union petitioned for Janesville, it estimated that the eleven

(11) voters included “six (6) members of ours” and “five (5) on the non-signatory side” (referring

to the former Madison workers or new hires). (Tr. 393, 395). Put another way, the Union projected

that it enjoyed majority support when filing the petition. (Tr. 393, 395). In fact, Williams’ log

includes a May 4, 2020 entry noting that he had “confirmed our 6 to 5 majority.” (RX 1).

       Williams “election projection” proved erroneous. (RX 1). On May 15, 2020, Williams

made the following log entry:

       ADT shifted employee [redacted] to Brookfield making RC petition a 5 on 5
       campaign. We withdrew our petition at this time. We will approach the non-
       signatory branch of this unit and see if we can grab one member for our side.
       Working with SOC Laskonius on the next phase of this.

(RX 1)(emphasis added).

       To recap and put plainly what the government is attempting so desperately to conceal, the

state of affairs between the Janesville technicians and the Union as of May 15, 2020 involves the

following undisputed facts:


                                                 8
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 9 of 23




       1.      The former Rockford (union) and Madison (non-union) service technicians are

               clearly working as a single, integrated unit out of the now shared Janesville facility.

       2.      The combined Janesville unit, as evidenced by the Union’s own petition and

               inescapable reality, constitutes the only viable “appropriate bargaining unit” given

               the merger and integration.

       3.      Cognizant of this reality, the Union has filed a representation petition seeking the

               entire facility but under the mistaken belief that it had any election “in the bag.”

       4.      The existence of the petition and the Union’s claim on all of Janesville is clearly

               known to all employees— including the former Rockford employees, the former

               Madison employees and new hires.

       5.      After making public its intention to claim all of Janesville, the Union withdrew the

               petition due to a political miscalculation. The Union cannot “un-ring the bell,”

               however, as employees are aware of its activities.

       6.      The Union has not “given up” on claiming to represent all of Janesville but, instead,

               was actively seeking “one more vote” and approaching “non-signatories” (that is,

               former Madison employees or new hires) for support.

Up to this juncture, there is no claim or suggestion that the Company has committed any unlawful

act with respect to the Janesville facility or any Janesville-based employee.

IX.    Other Activities Surrounding the Petition.

       Having been “put in play” by the Union’s petition, certain Janesville employees apparently

took action. Government witness and former Rockford employee/Union member Anderson

candidly admitted that he holds a “vested interest” in the Union’s continued presence in Janesville.




                                                 9
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 10 of 23




(Tr. 288). So motivated, Anderson caught wind of a “decertification effort” and took it upon

himself to conduct some “on-line research.” (Tr. 298).

       Anderson then, of his own accord, initiated a conversation with a former Madison

employee whom Anderson suspected of having involvement in the decertification effort. (Tr. 298).

Anderson acknowledged he was not acting at the behest of the Company. (Tr. 292-3). Anderson’s

investigation ultimately confirmed that the Company was not “behind” the decertification push.

(Tr. 293-4).

       Union organizer Williams was similarly aware that the decertification effort flowed

directly from the Union’s botched petition, and not from any Company action/influence. Williams’

log includes an entry dated September 15, 2020: “Spoke with [redacted] he stated the move to

decert was tech motivated he wouldn’t say which tech but they all signed did not come from

management. He says no replacement yet for [redacted] but interviews have been done.” (RX 1,

p. 2) (emphasis added). The Union’s own document establishes that the Company had nothing to

do with the Janesville employees’ union sentiments. (RX 1, p. 2). Williams’ reference to a

“replacement,” moreover, confirms the Union at all times was still seeking the “missing vote”

needed to claim all of Janesville. (RX 1, p. 2).

X.     The Decertification Petition.

       Within a week (judging by the signatures) of the Union’s “withdrawal” of its petition and

while the Union’s attempt to find “one more vote” at Janesville was ongoing, certain Janesville

employees engaged in a decertification effort. (GCX 14). Between May 20, 2020 and June 4,

2020, six (6) Janesville technicians signed the decertification petition. (GCX 14). This number

represented the majority of the Janesville service workforce. (Tr. 431).




                                                   10
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 11 of 23




       Nixdorf, the Company’s Director of Labor Relations, reviewed the petition and determined

that its signatures were in fact authentic. (Tr. 431; RX 2). Nixdorf further recognized that the

signatures constituted a majority. (Tr. 432).

       As a result, Nixdorf forwarded a June 22, 2020, letter to the Union alerting it to the

decertification. (GCX 15). Notably, Nixdorf’s letter did not immediately withdraw recognition.

(GCX 15). Instead and consistent with applicable NLRB precedent, Nixdorf wrote: “The current

collective bargaining agreement is set to expire on August 31, 2020. Absent credible objective

evidence the union maintains support of the majority of employees in the bargaining unit in

Janesville, WI, ADT will withdraw recognition at the expiration of such agreement.” In other

words, the Company’s June 22, 2020, letter put the Union on notice of the need to establish

majority support within the applicable legal window. Only at the expiration of that window (absent

a showing of required majority status), would the Company withdraw recognition. Johnson

Controls, Inc., 368 NLRB No. 20 (July 3, 2019) (if an employer has announced its intent to

withdraw recognition, the union may attempt to reestablish majority status by filing a

representation petition within 45 days from the date the employer gives anticipatory notice of

withdrawal of recognition).

       The Union failed to follow Board precedent under Johnson Controls, Inc., to establish

majority support and, instead, these proceedings ensued.

XI.    June 22, 2020 to August 31, 2020.

       As noted above, the Union had full and ample lawful opportunity to establish majority

status at any time between June 22 and August 31, 2020. It failed to do so. Instead, after a

prolonged period and with approximately two (2) weeks remaining prior to the labor contract’s

expiration, the Union filed its first unfair labor practice charge. That charge led to these



                                                11
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 12 of 23




proceedings and the Regional Director’s absurd bureaucratic contortions seeking to maintain a

minority union in a clearly inappropriate bargaining unit.

          OVERVIEW OF THE REGIONAL DIRECTOR’S LEGAL POSITION

       In the interest of clarity and before addressing the government’s specific contentions, an

overview of the fundamental legal standards compared to the government’s position seems

appropriate.

       In order to prevail in this matter, the NLRB must establish that the legacy Rockford

bargaining unit “maintained its integrity” notwithstanding the Janesville consolidation and despite

its now shared interests with other Janesville technicians doing identical work in the same place.

Phrased differently, the government must make a threshold showing that an “ex-Rockford only”

group constitutes at least “an appropriate bargaining unit” (but, not necessarily “the most

appropriate bargaining unit”). See, e.g., Overnite Transportation Co., 322 NLRB 723, 723-4

(1996). The Regional Director dedicates substantial ink emphasizing Respondent’s burden to

“establish compelling circumstances” necessary to “overcome bargaining history.” (Dkt. 14, p.

24). That burden, however, does not kick in unless and until the Regional Director satisfies the

statutory mandate that a majority-selected collective bargaining representative relates to a “unit

appropriate for such [collective bargaining purposes].” See 29 U.S.C. § 159. Failure to satisfy this

basic, mandatory statutory requirement ends the inquiry without resort to an analysis of bargaining

history or compelling circumstances.

       The Board has long held single-site bargaining units (such as all employees working out

of Janesville) presumptively appropriate. See, e.g., J&L Plate, Inc., 310 NLRB 429 (1993). The

presumption recognizes that employees within the same facility typically share a “community of




                                                12
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 13 of 23




interests” sufficient to “justify their mutual inclusion in a single bargaining unit” for purposes of

collective bargaining. American Hospital Ass’n v. NLRB, 499 U.S. 606, 610 (1991).

       “Gerrymandering” or splitting up employees who share the same workplace and perform

the same functions presents a significant threat to collective bargaining. PCC Structurals, 365

NLRB No. 160 at *6 (Dec. 15, 2017)(employees’ interest must be “sufficiently distinct” from

those excluded from unit to ensure that “bargaining units do not become arbitrary, irrational or

‘fractured’—that is, composed of gerrymandered groups of employees whose interests are

insufficiently distinct from those of other employees to constitute that group a separate appropriate

unit.”). While bargaining history has significance, it cannot (standing alone) justify illogical or

misguided division of employees who otherwise share a community of interest. See, e.g., Turner

Industries Group, Inc., 374 NLRB 428, 430 (2007)(the weight given to a prior history of collective

bargaining is “substantial” but not “conclusive”); see also Crown Zellerbach Corp., 246 NLRB

202, 203 (1979)(the Board “will not adhere to the historical bargaining unit in situations where

that unit does not ‘conform reasonably well to other standards of appropriateness.’”). In other

words, even a substantial bargaining history does not obviate the statutory mandate of an

“appropriate” bargaining unit. See 29 U.S.C. § 159.

       In a small number of cases involving unique circumstances, the Board has “re-written”

contractual union recognition clauses in order to maintain a historical bargaining unit’s viability.

The Board’s authority to simply “revise contracts” or “impose its own terms” is not without

substantial controversy. See H.K. Porter Co. v. NLRB, 397 U.S. 99, 108 (1970)(one of the

fundamental policies of the Act is freedom of contract and the Act does not permit the Board to

compel agreement between the parties). The Regional Director here asks the Court to take the

controversial step of “re-drawing” the parties’ historical contractual agreement to suit the



                                                 13
        Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 14 of 23




government’s objectives. (Dkt. 3, p. 4, item I(g) (asking Court to revise the current unit description

from one tied to the “Rockford facility” and, by judicial edict, adopt a definition based upon those

“who are regularly assigned to work in the service territory of Respondent’s former Rockford,

Illinois facility.”).

        Even if the Board (or the Court) properly wields the ability to amend private contracts, it

is noteworthy that the Board historically has exercised that right only on exceedingly rare

occasions involving facts wholly absent in this matter. For instance, the Board has embarked on

contract amendment where a subset of employees at a single facility had highly specialized skill

and performed corollary work justifying a finding of a unique and separate unit. Comar, Inc., 339

NLRB 903 (2003). Similarly, the Board has relied on clearly-defined, contractually specified

“work jurisdiction” clauses to justify such revisions. ADT Security Services, 355 NLRB 1388

(2010), enfd. 689 F.3d 628 (6th Cir. 2012). Finally, an employer’s failure to engage in required

effects bargaining that might have resulted in sufficiently distinct employment terms has been

deemed sufficient to permit “gerrymandering” of employees doing the same work out of the same

facility. Dodge of Naperville v. NLRB, 739 F.3d 31, 40-1 (D.C. Cir. 2015)(permitting post-

consolidation legacy union to remain due to employer’s failure to satisfy effects bargaining

obligation).

        In these highly rare circumstances, however, the Board and the Courts exercise great

caution so as to not unduly intrude upon the freedom of contract and to avoid the absurd results

associated with illogical gerrymandering of employees who share a common workplace and duties.

See Dodge of Naperville, 739 F.39 at 40-1 (instructively noting that permitting a legacy unionized

workforce to exist side-by-side with non-union personnel performing similar work “gives us




                                                 14
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 15 of 23




pause” and “is a tougher call” and “our decision is limited to these particular facts” and “it may

turn out that [the employer’s] withdrawal of recognition was simply premature”).

                                           ANALYSIS

I.     The Former Rockford Employees Cannot Constitute a “Stand Alone” Unit.

       Contrary to the Regional Director’s confused position, the test here is not whether certain

aspects of the former Rockford group’s employment terms remained unchanged after the

Janesville consolidation. (See, e.g., Dkt. 14, p. 20)(suggesting continuing “to perform the same

work in the same geographic area under largely unchanged terms and conditions of employment”

somehow justifies a gerrymandered unit within a shared facility). Instead, the Regional Director

must establish that the ex-Rockford technicians’ working conditions maintained separate “integrity

from” or “remained distinct from” other employees working from the Janesville facility. See, e.g.,

NLRB v. ADT Security Services, 689 F.3d 628, 635 (6th Cir. 2012). The Regional Director has not

and cannot meet this burden.

       The former Rockford and Madison technicians “do the exact same thing” with respect to

the installation and servicing of security systems. (Tr. 73-5, 208-9). They perform this work out

of the same location. (Tr. 81). They drive the same trucks, and wear the same uniforms. (Tr. 74,

311). They hold themselves out to the public in identical fashion. (Tr. 311). They share the same

supervisors and communicate with those supervisors multiple times per day. (Tr. 74, 81, 115, 117,

201, 237). Both pre and post-pandemic, they attend the same operations, product and training

sessions. (Tr. 79-80, 143-5, 195-6). They interact with one other and that interaction increased

(pandemic noted) upon Janesville’s opening. (Tr. 140). They share, rely upon and interact with

the same Janesville-based support staff. (Tr. 183-5, 192, 303). Tellingly and unlike the pre-merger

situation, both the former Rockford and Madison employees are aware of promotions, demotions



                                                15
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 16 of 23




and departures involving their fellow Janesville employees—whereas before they were only aware

of such events involving employees at their assigned (Rockford or Madison) location. (Tr. 189-

90). They share the same required licensure for work performed in Illinois. (Tr. 420-1; RX 6).

They all expect that workplace issues will be discussed and adjudicated out of the Janesville

facility. (Tr. 202, 290-1). Indeed, the government largely concedes (as it must) all of these realities.

(Dkt. 14, p. 24)(no dispute employees do the same thing under same supervision under same roof).

II.    The Government’s Precedent Is Inapposite.

       Fully aware that the Janesville technicians share an overwhelming community of interest

so as to constitute the only viable appropriate unit, the government attempts to pigeon hole these

facts into a readily distinguishable case. The Regional Director boldly proclaims that ADT Security

Services “controls the instant case.” (herein referred to as “ADT”) Contrary to this pronouncement,

any similarity between that case and the facts present here ends with the case title.

       In ADT, the relevant bargaining history involved a labor contract that explicitly defined the

bargaining unit’s “work jurisdiction.” 355 NLRB at 1397 (“The collective bargaining agreement

refers to the Kalamazoo ‘service territory,’ jurisdiction over which the union sought to maintain

pursuant to the provision in the contract that provided for notification if employees not assigned

to Kalamazoo were sent to work in that territory.”)(emphasis added). The contractual boundary

remained in tact both before and after the consolidation of the Kalamazoo employees with the

another employee group. Id. at 1388 (“The previous collective bargaining agreement referred to

the Kalamazoo ‘service territory,’ and, even after the closure of the Kalamazoo facility, the

Kalamazoo employees continued to be assigned work in that territory.”). Put another way, the

Kalamazoo union had an established, historical and contractually-defined “exclusive claim” to a

particular geographic area.



                                                  16
        Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 17 of 23




         On this basis, the Board (with Court approval) saw fit to amend the contract/certification

 because doing so merely codified the “boundary lines” that the Company and the Union

 themselves had already agreed upon and specifically defined. ADT, 689 F.3d at 636 (Board merely

 “adopted same methods and distinctions” (i.e., the clear work jurisdiction clause) that the parties

 themselves had created).

         No such “exclusive jurisdiction” has ever existed in this case. The “Rockford group” works

 in Illinois, Wisconsin and as far out as Iowa or Minnesota. Employees from the Chicago office or

 other locations likewise service the supposed “Rockford area.” The former Madison technicians,

 both pre and post-merger, hold the licenses necessary to perform security work in Illinois, and

 have performed work in all regions. (Tr. 72-3, 89, 209, 242, 288, 301). Indeed, the Regional

 Director concedes the total absence of “defined boundaries serviced by the Rockford facility.”

 (Dkt. 14, p. 9).

         A.         The Court Should Not Amend the Certification/Contract Based on a Wholly
                    Non-Descript, “De Facto” Work Jurisdiction Theory.

         Notwithstanding the clear difference between ADT and this matter, the Regional Director

urges the Court to impose a “de facto defined Rockford territory.” (Dkt. 14, p. 20). She explains,

“That the distinct geographic work area for the former Rockford employees is defined de facto, and

not contractually, and that the Union was not notified of others working in the Rockford territory,

are not material differences.” (Dkt. 14, p. 28-9)(emphasis added). In point of fact, the differences

are not only material, they are decisive.

         Once again, the original NLRB certification of the Union is expressly tied to a “Rockford

facility.” No such facility currently exists, having been replaced with the Janesville operation.

Similarly, the Rockford unit has never enjoyed any jurisdictional or exclusive geographic claim.




                                                 17
         Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 18 of 23




         Unlike the facts in ADT, neither the Board nor this Court may rely upon an existing

contractual definition of “jurisdiction” or “geographic control” should it accept the Regional

Director’s invitation to amend a private collective-bargaining agreement. Compare ADT, 689 F.3d

at 636 (even post-consolidation, Company distinguished between service areas and assigned only

Kalamazoo servicemen to work in a specific subdivision of the Kalamazoo service territory as

delineated by a color-coded map)(emphasis added).

         Here, the Regional Director has not and cannot establish any similarly clear “jurisdictional

boundary” that might possibly preserve the Rockford unit’s separate integrity. This failing, and the

associated realities, is fatal to the government’s case.

         The record establishes that multiple employee groups routinely entered the imaginary

“Rockford service territory” over many contract cycles. Supposed “Rockford work” was performed

not only by the non-union Madison folks (who, not coincidentally, have always held an Illinois

license), but also by other unionized locations based in Chicago and elsewhere. By the same token,

the “Rockford employees” worked in states such as Iowa, Wisconsin and Minnesota

notwithstanding the imaginary “de facto territory.”

         These undisputed facts raise questions the Regional Director simply has not (and cannot

answer). Is the Board or the Court now to amend and police a contract in a fashion that forbids

licensed former Madison technicians from performing work in Illinois? Is the (unionized) Chicago

facility now magically “prohibited” from entering a “Rockford territory” which the government is

to create without any historical or contractual guidance or basis? May the former Rockford

employees refuse to report to the Janesville office as “outside their jurisdictional area?” May they

decline the “non-Rockford work” (Wisconsin, Iowa, Minnesota, etc.) under the Regional Director’s

contorted theory? If “Rockford work” is insufficient to maintain employment, are they to be laid off



                                                   18
         Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 19 of 23




rather than supplemented with work in other states? Finally, when newly-created “Rockford

territory” bargaining unit suffers attrition or a decrease in numbers, are those positions to be filled

or shall the bargaining unit simply dissipate over time?3 On what basis? This is but a preview of a

myriad of unresolvable questions to flow from the Regional Director’s misguided attempt to

gerrymander a minority union back into existence.

         Beyond this “preview” lurk more fundamental problems the Regional Director blithely

ignores. Like Mary Shelley’s Frankenstein, neither the Regional Director nor Board precedent

provide any clue as to how the gerrymandered monster is to be handled once created.

         The entire system of collective bargaining is premised on good faith negotiations backed

up by the threat (and, occasional exercise) of economic weapons to enforce a party’s legitimate

demands. A successful union strike creates leverage through employee unanimity and cohesion.

Here, the Regional Director seeks to create an “ex-Rockford only” group which, under her theory,

would literally work in the same place as the employees who would replace their labor in the event

of a “ex-Rockford only” strike. The hardly creates an advantageous bargaining climate for the Union

and, essentially, leaves it with little or no leverage whatsoever.

         On the flip side, the employer’s primary economic weapon is the “lockout” whereby

bargaining unit employees re not permitted to work until they accede to employer demands. To

avoid favoritism and maintain union cohesion, an employer must (by law) visit the effects of a

lockout on an entire bargaining unit, it may not exempt “its favorites” or “anti-union” employees.

Electrical Workers Local 15 v. NLRB, 429 F.3d 651, 662 (7th Cir. 2005), cert denied 127 S.Ct. 42

(2006)(“partial lockout” unlawful where, during course of union strike certain employees crossed



 3
          In ADT, of course, the historical jurisdictional boundary solves the question of attrition and replacement
 because the union had an exclusive jurisdictional claim to the “Kalamazoo service territory.” In that situation,
 therefore, the Company must replenish/maintain the bargaining unit or cede work in that area to a competitor.

                                                         19
        Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 20 of 23




picket line and were permitted to continue work once strike converted to lockout as exempting those

employees was “inherently destructive” to union’s representational role). Under the Regional

Director’s skewed view, nothing would prohibit the Company from locking out the “ex-Rockford

only” unit during the course of bargaining to enforce lawful and legitimate demands. Unlike the

normal lockout scenario where the employer must suffer the loss of its entire normal workforce for

the duration of the action, here Janesville would remain operational under the Regional Director’s

theory. The Company would still enjoy the services of the “non-union” former Madison/new hires,

etc. who the Regional Director has “gerrymandered out of” the obviously appropriate “all

Janesville” unit. (GCX 12).

         Put simply, the Regional Director is not “protecting the public’s interest in collective

bargaining,” but rather turning the entire system upside down and destroying its foundations

(employees with the same interest in the same place should be in the same unit, union’s economic

leverage depends on strike participation and impact on employer site, etc.). The Court should not

permit this erosion simply to appease the Regional Director’s short-sighted and misguided attempt

to save a minority union.

         B.     The Government’s Remaining Arguments Cannot Sustain the Complaint.

         Having disposed of the General Counsel’s lynchpin “geographic distinctness” argument,

 two (2) other contentions remain.

         The government incorrectly claims a lack of evidence regarding the comparative wage

 rates of the former Madison and Rockford groups. (Dkt. 14, p. 24). The undisputed evidence

 establishes that both groups shared the same wage rates both before and after the opening of

 Janesville. (Tr. 425-7; RX 7). This fact, obviously, further differentiates this matter from the

 Regional Director’s cited precedent. Compare ADT 689 F.3d at 636 (noting that even after



                                                 20
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 21 of 23




consolidation the “Kalamazoo servicemen [received] a lower hourly rate and piece rate based on

a discernable labor market in the Kalamazoo service territory”) and 355 NLRB at 1388

(Kalamazoo technicians paid less because “both the location of their work and the resulting wage

rates remain distinct”).

        Finally, Moreover, the government’s witnesses, with collective experience at the Rockford

facility of approximately eight (8) years, mustered a whopping total of four (4) examples of “call

out” occurrences. Obviously, these rare occurrences fall woefully short of overcoming the

otherwise overwhelming community of interest shared by the former Rockford and Madison

technicians. (Tr. 96, 128, 249).

                       APPLICATION OF SECTION 10(J) STANDARDS

        The Seventh Circuit holds that a Section 10(j) injunction is an “extraordinary remedy.”

NLRB v. Electro-Voice, Inc., 83 F. 3d 1559, 1566 (7th Cir. 1996), citing Szabo v. P*I*E

Nationwide, Inc., 878 F.2d 207, 209 (7th Cir. 1989). This extraordinary remedy is to be granted

only where absolutely necessary.

        Section 10(j) relief should be granted “only in those situations in which the effective
        enforcement of the NLRA is threatened by the delays inherent in the NLRB dispute
        resolution process. Beyond the extraordinary nature of the relief sought, on appeal,
        the Director must show that the district court abused its discretion in finding that
        injunctive relief is “just and proper.”

The Regional Director may not obtain injunctive relief unless she carries the required burdens of

proof on each of the following: 1) likelihood of success on the merits; 2) traditional remedies

would be “seriously deficient;” 3) public harm would result absent an injunction; and 4) irreparable

harm would occur absent the injunction, and that this harm outweighs any irreparable harm to the

employer. Id. at 1567-8. The government’s case here, as thoroughly exposed by the administrative

record, fails on all fronts.



                                                  21
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 22 of 23




       As to likelihood of success on the merits, the unfair labor practice hearing record forecloses

the possibility. Indeed, and at the risk of belaboring the obvious, a strong injunction case does not

resort to urging a Court to simply ignore testimony offered on cross-examination. (Dkt. 14, p.

26)(noting that the same government witness’s admissions on cross-examination “is undercut” by

his direct testimony). A case with likely success does not rely on “de facto” theories. Traditional

remedies suffice to remedy any harm, and the public interest is not served by the “gerrymandering”

invited by the Regional Director as her contorted theory undermines the very foundations of

collective bargaining (private agreement, strike/lockout, employee cohesion and mutual interest).

Finally, no irreparable harm exists to the Union here, particularly when compared to the substantial

harm that would be inflicted upon the Company should the Court indulge the Regional Director’s

strained legal theories. Moreover, at minimum, the guidance needed to comply with the Regional

Director’s desired result here should be fashioned by the Board, and not a Court, with respect to

any newly-created jurisdictional lines, subsequent hiring and a myriad of other unanswered

questions. See Kaynard v. Mego Corp., 633 F.2d 1026, 1035 (2d Cir. 1980)(“the issuance of a

Section 10(j) injunction diminishes whatever incentive for speed the General Counsel and the

charging union might otherwise have had, since a considerable portion of the desired relief has

already been obtained. Moreover, in the interval between the grant of an injunction and final

adjudication by the Board, the rights of the parties will have been determined by a court rather

than by the expert agency established by Congress.”)(emphasis added).

       One final point bears emphasis.        The relevant chain of events here, including the

decertification signed by the majority of the Janesville workforce, traces directly to the Union’s

own political misjudgments and miscalculations. A “just and proper” adjudication simply should

not attempt to visit the consequences of those mistakes on the Company, particularly given that



                                                 22
       Case: 3:21-cv-00009-jdp Document #: 17 Filed: 02/26/21 Page 23 of 23




the Company indisputably played no role in the Union’s petition or the employee’s decertification

response.

                                        CONCLUSION

       For the foregoing reasons, ADT respectfully requests that the Regional Director’s request

for the extraordinary remedy of a preliminary injunction be denied and this matter dismissed

with prejudice.

       Dated this 26th day of February, 2021.

                                                     /s/ Timothy C. Kamin
                                                     Timothy C. Kamin
                                                     WI State Bar No. 1034923
                                                     Ogletree, Deakins, Nash, Smoak & Stewart,
                                                     P.C.
                                                     1243 North 10th Street, Suite 200
                                                     Milwaukee, WI 53205
                                                     Telephone: (414) 239-6403
                                                     Email: timothy.kamin@ogletree.com

                                                                                        46192912.1




                                                23
